FILED
                               NOT FOR PUBLICATION                          SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



LUIS MANUEL OCHOA-CONTRERAS                        No. 08-75014
and MARISOL OCHOA,
                                                   Agency Nos. A096-071-364
               Petitioners,                                    A096-071-363

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Luis Manuel Ochoa-Contreras and Marisol Ochoa, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen, Cano-Merida

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and de novo claims of due process

violations, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001). We deny

the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the BIA considered the evidence of petitioners’ U.S. citizen son

and daughter’s medical conditions and acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for cancellation of removal. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002)

(BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary,

irrational, or contrary to law”). Petitioners’ contention that the BIA failed to

consider the cumulative impact of their hardship evidence fails because it is not

supported by the record.

      PETITION FOR REVIEW DENIED.




                                           2                                       08-75014